Citation Nr: 0614808	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  97-13 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for disabilities resulting 
from Persian Gulf War syndrome or other environmental 
hazards.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran had a period of active duty in the U.S. Army from 
September 1979 to April 1980 that has been determined to be 
dishonorable for purposes of Department of Veterans Affairs 
(VA) benefits (other than chapter 17 hospital care).  He also 
served in the Georgia Army National Guard from July 1982 to 
May 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for various disabilities claimed as secondary to a 
Persian Gulf undiagnosed illness.  The veteran later 
clarified his claim, alleging service connection for 
disabilities related to exposure to environmental hazards 
during military service.    

This claim was initially presented to the Board in January 
2001, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for a disability, 
characterized by skin sores, claimed as resulting from a 
Persian Gulf undiagnosed illness and/or other environmental 
hazards.  According to the veteran's statements, he was 
awarded Social Security Disability benefits during the course 
of this appeal.  VA is obligated to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005).  These efforts include obtaining pertinent 
federal government records when such records are made known 
to VA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
In the present case, the records associated with the 
veteran's Social Security Disability claim must be obtained 
prior to any final adjudication of his pending VA claim.  

The Board next notes that in his May 1997 VA Form 9, the 
veteran checked the box signifying his desire for a personal 
hearing before a member of the Board seated at the RO.  
However, in documents submitted with his VA Form 9, he stated 
he desired a personal hearing before a RO decision review 
officer.  Such a hearing was scheduled for October 1997, but 
the veteran requested postponement of his hearing for 90 days 
while he gathered additional evidence in support of his 
claim.  It does not appear the veteran's RO hearing was ever 
rescheduled by the RO or his request withdrawn by the 
veteran.  Additionally, in April 2000 the RO sent the veteran 
a letter stating his request for a Board hearing at the RO 
had been noted, and such a hearing would be scheduled "at 
the earliest opportunity."  However, it does not appear the 
veteran was ever scheduled for a Board hearing, or that his 
hearing request was withdrawn.  Because the veteran's May 
1997 VA Form 9 is unclear regarding which type of hearing the 
veteran desires, clarification is required in order to 
determine the veteran's wishes in this matter.  Therefore, 
this issue must be remanded for the RO to clarify this matter 
with the veteran.  VA regrets the delay in the veteran's 
appeal resulting from this action.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  As these questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and request all 
records associated with the veteran's 
claim for Social Security Disability 
benefits.  If no such records are 
available, that fact must be noted for the 
record.  

2.  The RO should also contact the veteran 
to determine if he desires a personal 
hearing before a decision review officer, 
a Veterans Law Judge, or both.  Unless the 
veteran indicates he no longer wants such 
hearings, he should be scheduled for 
personal hearings before a decision review 
officer and a Veterans Law Judge, seated 
at the RO, at the earliest possible 
opportunity.  The veteran should also be 
afforded timely notice of his hearing 
times and dates, and such notification 
should be added to the record.  

3.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

4.  Thereafter, the RO should again 
consider the veteran's service connection 
claim for a disability resulting from 
Persian Gulf undiagnosed illness or other 
environmental hazards in light of the 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



